Woodward, J.:.
The plaintiff had been working fbr ' the defendant in its stove factory for about eight years; blit had only been engaged at the par-, ticular job of a stov-emounter for about two weeks. . In the course of his employment it appeal’s, that he had occasion to use some burners, ■ and on the morning of the accident, August ,29* 1907, not' finding any of these burners near at hand, went to'the drill presses near at hand, and not finding any there, he asked his foreman about them* and was told, it is claimed, to- go to the supply house, in a separate' building, and to take a ladder, winch would be found there, and climb i up. to a certain bin where these bnrnérs were stored and procure, such as were' necessary.. . The plaintiff claims that he had never, been in this- particular building before, and that in going in .there was only one electric light burning,, and that the place was more or less dark; that he found a ladder standing in one of the alleyways between the bins, and taking this ladder- he attempted to ■place one end of it against the bin, so that he might climb up and get- the burners, when a slat on the backside of the ladder caught in. a rapidly revolving-pulley, forcing the ladder from his hands' and causing it, to fall to the floor with such force as smash two of his toes. The shaft on which the pulley, was located which did the' injury was eight feet seven and one-fourth - inches above the floor of the stockroom, and the pulley was two feet and a half in diameter, and was six inches above the top of the bin where the plaintiff was going for burners, and about -fourteen inches away from the bin. ■ It is obvious that there was no negligence on the part of the defendant in placing this shaft, which transmitted the power to the adjacent shop'; it was well above the -heads of those who were employed there* and the pulley, cleared the floor by more than, seven feet. No. claim is .made, we believe, - of any negligence in this respect; the claim being that the place was dark, so dark that the plaintiff could not clearly see the pulley, though it is admitted that he could see other objects in the room-, and .it is undisputed in the evidence that this pulley was turning rapidly, accompanied by that- peculiar *667snapping noise which results from, the contact of the belt-splicing with the revolving pulley, so that any man in the possession of his senses of sight and hearing, and being in a strange part of a manufacturing plant, where' he knew at least that there was a likelihood of moving machinery, owed some obligation to know the situation and to use the requisite care to protect himself. The evidence is undisputed that this so-called dark room had several windows, and that in addition to these windows there were at least, four sixteen-candle power electric lights, one of which was burning at the time of the accident, and thé1 others were within easy reacli .of the plaintiff. No reason is suggested why he could not have turned.on these lights if he had desired to-do so;, the room contained no hidden dangers —■ dangers that were not as obvious to the plaintiff as to any' one else in the use of his faculties, and the master having furnished plenty of electric lights to illuminate the room, it does not occur to us that any duty owed to the plaintiff in respect to a reasonably safe place in which to work had been neglected. The master is not bound to afford the safest possible place in which to work; he is not bound to construct his factory in such a manner that accidents are impossible; he fulfills his obligations under the law if he provides such a place as reasonably prudent men, having-regard for their own safety, would accept as a proper-place in which to labor, and tried by this test it cannot be said that the room where the plaintiff was called upon to go for supplies failed in this regard.
But it is urged that the ladder supplied was in some manner not adapted, to the work; that it was longer than was necessary to reach the bin, and that by reafeon of this length and the cleat which had been nailed across the.back side of it, the accident was caused.' There was uncontradicted evidence that there was another short-ladder in this room, a stepl'adder with a brace that might have been used, and which would not have reached up to the revolving pulley, and no reason is suggested why the plaintiff did not use this ladder. He appears to have had an opportunity to select a perfectly safe ladder; the master had afforded such a ladder, but the plaintiff took the first one he came to and in trying to place .the same it came in contact with a pulley, which he ought in the exercise of a reasonable degree of care to have known was -there, and the accident resulted. There is no suggestion that the ladder had any *668defect,, with the possible exception-of the cleat nailed on the back of. it, and this was as obvious to the plaintiff as it .could have been to the defendant, and, so far as the evidence goes, this cleat may have been placed, upon the ladder in question for some useful purpose. In any event, it was not negligent for the master to furnish a ladder, among others, with a cleat across the back of it, for there is no. duty to furnish absolutely safe appliances of this simple character, except' that under the provisions of the Labor Law (Gen. Laws, chap. 32 [Laws of 1897, chap. 41-5']', §18; re-enacted, in Con-sol. Laws, chap. 31 [Laws o.f 1909, bhap. 36], §18) a ladder must be strong"enough to sustain its burden, and the fact that there was such a.cleat on-the ladder was notice to the plaintiff that it differed in this respect from an ordinary ladder, and called upon him to know whether this involved danger.
But the real question here is whether there was anything in the ladder furnished to the plaintiff, assuming it to have been the only one, in connection with the surroundings,' which would have prompted a reasonably prudent man, before.the accident happened, to- anticipate danger. That is the real test, and it cannot be successfully contended that there was anything shown in the evidence in this case which would have suggested any special danger in the surroundings or in the appliances furnished-. There was an ordinary stock room in a manufacturing plant imply supplied with windows, doors and electric lights; there was-a line shaft, with a pulley, far above the heads of employees, and there was a ladder eight feet in length, with one at least much shorter, and which was commonly used to reach the bins on either side of 'alleyways. Who would have anticipated that a. man thoroughly familiar with the plant and its moving machinery would have gone into that room and attempted to make use of that.ladder in such a manner as to produce this accident? Is it necessary that the master, having supplied proper materials and a proper place to work, shall follow each and every employee around a factory to see that he makes a proper and safe use of the materials furnished? We-think not. ■ The master had done his full duty in the premises in furnishing a reasonably safe place in which to work, and reasonably safe tools and appliances, and if the plaintiff,' heedless of his surroundings, made an improper use of the place and the appliances, the defendant is not to be blamed.
*669.The judgment and order appealed from should be reversed and a new trial granted, costs to abide the event.
Hirsohberg, P. J., Jenks, Thomas and Rich, JJ., concurred.
Judgment and order reversed and new trial granted, costs to abide the event.